DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 2/2/2021 amended claims 1 and 8 and cancelled claims 2-3.  Applicants’ amendments overcome the 35 USC 102 rejections over Takenishi and Michaels and the 35 USC 103 rejection over Takenishi from the office action mailed 11/2/2020; therefore these rejections are withdrawn.  Neither applicants’ amendments nor arguments addressed below overcome the 35 USC 103 rejection over Takenishi in view of Asahi from the office action mailed 11/2/2020; therefore this rejection is maintained below.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Takenishi, JP Publication No. JPS5344486 (hereinafter referred to as Takenishi) in view of Asahi Kasei Industry Co (as assignor), JP Publication No. JP2000-24475 (hereinafter referred to as Asahi).  
Regarding claims 1 and 4-8, Takenishi discloses a water-permeable filmy substance comprising a mixture of one or more vinyl-based polymers comprising, as a main component, either a homopolymer of a vinyl compound selected from among acrylonitrile, vinyl chloride, and styrene or a copolymer of two or more of these vinyl compounds and a vinylpyrrolidone-based polymer in a weight ratio of 97:3 to 55:45. 
Takenishi discloses that the water-permeable filmy substance is obtained by dissolving 80 parts of an acrylonitrile-based copolymer, in which the ratio of polymerized acrylonitrile to polymerized vinyl chloride is 65:35 (by weight), in 400 parts of dimethyl sulfoxide, adding 15 parts of polyvinylpyrrolidone thereto, sufficiently dissolving and mixing the ingredients to obtain a film-forming dope, coagulating the dope in methanol and water, and drying the coagulated dope; that the water-permeable filmy substance can be used for separating colloids, carbon black, and inorganic colloids from water; that the water-permeable filmy substance may be in the shape of a flat membrane or a cylindrical membrane (hollow-fiber membrane) or may have other shapes according to purposes; and that the water- permeable filmy substance has water permeability which 
The proportion of the acrylonitrile in all the constituent units of the water-permeable filmy substance, which are taken as 100 parts by mass, is considered to be 54.7 parts by mass, from the product of {(amount of the acrylonitrile-based copolymer)/[(amount of the acrylonitrile-based copolymer)+(amount of the polyvinylpyrrolidone)]} (80/ (80+15)) and the ratio of the polymerized acrylonitrile to the acrylonitrile-based copolymer (65/100). Likewise, the proportion of the vinyl chloride in all the constituent units of the water­permeable filmy substance, which are taken as 100 parts by mass, is calculated at 29.4 parts by mass.  As such, it can be considered that the invention as in claim 1 of the present application wherein the content of constituent units derived from a vinyl monomer having an ionic substituent is zero part by mass is disclosed in Takenishi (see Claims and Example 2).  
Takenishi discloses all the limitations discussed above but does not explicitly the mass% of the structural components recited in claim 1.  
Asahi discloses a feature wherein a vinyl compound, for example, sodium p-styrenesulfonate, is added to an acrylonitrile-based polymer to obtain polyacrylonitrile­based films having a stabilized structure and stabilized performance without considerably lowering the breaking strength or water permeability wherein Asahi further discloses the feature of adding sodium p-styrenesulfonate to a film-forming dope in an amount of 0.5 wt%.  

Response to Arguments
Applicants’ arguments filed 2/2/2021 regarding claims 1 and 4-8 have been fully considered and are moot in regards to the anticipation rejections previously set forth as they have been withdrawn as discussed above.  
Applicants argue that the obviousness rejection discussed above is overcome by the showing of unexpected results.  This argument is not persuasive.  In order to demonstrate unexpected results applicants must fulfill two criterions:  1) applicants must compare their formulations against the closest prior art, and 2) the claims must be commensurate in scope with the data provided.
Regarding the first criteria – applicants have compared their membranes to the Takenishi reference but have not compared their membranes to the Asahi reference, nor shown that the comparative examples from the instant specification adequately represent the Asahi reference.          
Regarding the second criteria – the claims are not commensurate in scope with the data provided.  For example, the example membranes from the instant specification require very specific modacrylic copolymers consisting of very specific structural units all present in very narrow concentrations.  For these reasons applicants have not fulfilled this criteria in the unexpected results analysis.  

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716.  The examiner can normally be reached on M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/VISHAL V VASISTH/Primary Examiner, Art Unit 1771